Citation Nr: 0634435	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  99-06 671A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Esq.



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1946 to May 1947.  This matter was originally before 
the Board of Veterans' Appeals (Board) on appeal from an 
August 1999 rating decision of the Honolulu, Hawaii 
Department of Veterans Affairs (VA) Regional Office (RO).  
The case was before the Board in May 2001, when it was 
remanded for further development.  In March 2003, the Board 
denied service connection for PTSD.  The veteran appealed the 
March 2003 Board decision to the United States Court of 
Appeals for Veterans Claims (Court).  By an Order issued in 
July 2004, the Court vacated the Board decision, and remanded 
the matter for readjudication consistent with a July 2004 
Joint Motion by the parties.  In March 2005, the Board 
remanded the case to comply with the mandates of the Court 
Order and Joint Motion. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if any further action on his part is required.


REMAND

As noted above, this case is before the Board pursuant to a 
Joint Motion for Remand which alleged previous inadequacies 
with VA's adherence to its duty to assist.  Thus, this remand 
ensures that no stone is left unturned in attempting to 
assist the veteran in supporting his claim.  A remand by the 
Court and by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The veteran's service records were apparently in large part 
destroyed by a fire at the facility storing such records.  
Thus, VA has a heightened duty to assist him in developing 
his claims.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
This duty includes a search for alternate medical and 
personnel records.  See Cromer v. Nicholson, 19 Vet. App. 215 
(2005).  [The record contains what appear to be fire damaged 
remnants of the veteran's service medical records (SMRs), and 
photocopies of the complete SMRs, including reports of 
enlistment and separation examinations; neither the veteran 
nor his attorney has indicated that he sought treatment in 
service that is not documented in the SMRs associated with 
the claims file.]  

The veteran and his attorney claim the veteran was a 
rifleman, served in combat, and engaged in search and destroy 
missions in Italy from October 1946 to April 1947, even 
though World War II hostilities ended in Europe when Germany 
surrendered in May 1945 (Second World War, ENCYCLOPEDIA 
BRITANNICA, at http://www.britannica.com/ebc/article-9382944).  
The veteran's attorney argues there has been no attempt to 
obtain his service personnel records to determine whether his 
unit ever served in combat.  It is noteworthy that the Center 
for Unit Records Research, now known as the United States 
Army and Joint Services Records Research Center (JSRRC), 
attempted to verify the veteran's stressors of engaging in 
search and destroy missions with two or three soldiers killed 
a week; being intimidated and humiliated by other soldiers 
because of physical disabilities; and having his life 
threatened and possibly killing that person with a concealed 
weapon.  A March 2002 letter concluded his stressors were 
unverifiable and noted that the veteran needed to provide 
more specific information regarding full names, specific 
dates, and complete unit designations of any involved 
soldiers.  JSRRC also did some historical research regarding 
the veteran's unit - the 74th Army Ground Forces Band - for 
the period of May to October 1946 and determined that the 
unit did not serve in combat during that time.  However, the 
veteran's DD Form 214 indicates the veteran served in the 
Mediterranean theater of operations, presumably Italy, from 
October 1946 to April 1947.  His military occupational 
specialty (MOS) was bandsman, snare drum.  The March 2002 
JSRRC letter does not indicate whether any research was done 
regarding the 74th Army Ground Forces Band for this 
subsequent time period.  Specifically, it must be determined 
whether there is any supporting evidence that members of the 
unit were sent on search and destroy missions, and sustained 
weekly casualties on such missions while serving in Europe 
from October 1946 to April 1947, as alleged by the veteran 
and his attorney.  Thus, further historical research of the 
veteran's unit from October 1946 to April 1947 is necessary.  

In argument dated in October 2006, the veteran's 
representative notes that the veteran reported one of his 
stressors was a personal assault.  The stressor alleged to be 
a "personal assault" occurred when the veteran was 
stationed in Livorno, Italy.  He says he was tricked by an 
unknown female to walk through darkened streets and then two 
people ran after him; he felt his life was threatened by 
these two people, so he shot his gun numerous times, hitting 
and possibly killing one of these people.  While it is not 
clear how this constituted a personal or sexual assault on 
the veteran, alternate source verification might clear up 
such question, if possible.  The veteran has also alleged 
that he was taunted and humiliated by other soldiers because 
of his physical disabilities.  His attorney alleges VA has 
not completed its duty to assist, because it has not informed 
the veteran of alternative ways in which he could corroborate 
a personal assault as provided in 38 C.F.R. § 3.304(f) and 
has not attempted to obtain his service personnel records 
through alternative sources to determine whether his 
performance changed around the time of this assault.  

The veteran's attorney also alleges the June 2005 and March 
2006 VA opinions are not adequate regarding the relationship 
between the veteran's service and any current psychiatric 
disorder, e.g. depression or dysthymic disorder, as the March 
2006 opinion merely concludes (without explaining why) that 
the examiners could not determine whether any psychiatric 
disorder was incurred in or aggravated by service "without 
resort[ing] to mere speculation" and the June 2005 opinion 
does not provide a rationale for the opinion that the 
veteran's depression was not incurred in or aggravated by his 
service.  The representative further argues that the 
September 2000 statement from Dr. C. B. W. that "it is as 
likely as not that his psychiatric disorders [including PTSD] 
were significantly exacerbated by his service in the U.S. 
Army in Italy and the U.S. during the World War II era" is 
an unopposed nexus opinion that should be considered adequate 
for service connection for a psychiatric disorder and for 
PTSD.  However, this opinion suffers from the same 
inadequacies as the June 2005 and March 2006 VA examiners' 
opinions, as Dr. C. B. W. does not provide a rationale for 
his conclusion that the veteran's service as a bandsman in 
Europe from October 1946 to April 1947 "significantly 
exacerbate" his psychiatric disability, to include PTSD (and 
does not identify the stressor in service supporting the 
diagnosis of PTSD).  Thus, since the VA examiners' and Dr. C. 
B. W.'s opinions do not provide sufficient information for 
the Board to be fully responsive to the mandates of the Joint 
Motion for Remand, it is necessary to order another VA 
examination and opinion to clarify these matters.  
Additionally, it is notable that past VA treatment records 
and examination reports have noted the veteran has traits of 
a personality disorder.  If such a disorder exists, its 
relationship to and effect on any other diagnosed psychiatric 
disorder should be addressed.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but has not 
been notified of the criteria for establishing a disability 
rating or effective dates of awards.  Since the case is being 
remanded anyway, the RO will have the opportunity to correct 
the notice deficiencies.  

Accordingly, the case is REMANDED for the following:

1.  The RO must provide the veteran and 
his attorney with notice regarding the 
rating of psychiatric disorders/ PTSD and 
effective dates of any award as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 
(2006).

The RO should also advise the veteran and 
his attorney of alternative forms of 
evidence the veteran may submit to support 
the alleged stressor of "personal 
assault," including any resultant 
behavior changes.  Such alternative forms 
of evidence include, but are not limited 
to, records from law enforcement 
authorities, mental health counseling 
centers, hospitals, or physicians; 
statements from family members, fellow 
service members, or clergy; deterioration 
in work performance; substance abuse; 
episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or 
unexplained economic or social behavior 
changes.  The RO should give the veteran 
and his attorney ample opportunity to 
respond, and should arrange for any 
further development suggested by any 
response to this notice.

The RO should advise the veteran and his 
attorney of when World War II hostilities 
ended in Europe (and specifically in 
Italy) and ask them to provide any support 
for their allegation that there was combat 
ongoing in Italy in October 1946 and 
thereafter (and that bandsmen were being 
sent on search and destroy missions, and 
sustaining 2 or 3 casualties a week on 
such missions during this time).

2.  The RO should arrange for an 
exhaustive search of all potential 
depositories where the veteran's service 
personnel records could be located.  The 
search should include (but not necessarily 
be limited to) the NPRC, Army Morning 
Reports, and any unit orders for the 74th 
Unit Army Ground Forces Band.  The RO 
should also ask the appellant to send any 
service records he might have in his 
possession.  If any location contacted 
suggests other sources, those sources 
should be encompassed by the search.  If 
any requested records are unavailable, or 
the search for such records otherwise 
yields negative results, it should be so 
documented in the claims file, along with 
an explanation for the negative result 
(records unavailability).

3.  (A) The RO should contact JSRRC and 
ask them to provide historical information 
regarding the 74th Unit Army Ground Forces 
Band from October 1946 to April 1947 (and 
specifically whether members were being 
sent on search and destroy missions 
against enemy forces, and were sustaining 
weekly casualties of 2 or 3 men during 
this time).  (B) If the above searches or 
requests for information from the veteran 
uncover any verifiable stressors, then the 
RO should forward the relevant information 
to JSRRC and request that it attempt to 
verify the claimed stressors. 

4.  The RO should then arrange for the 
veteran to be afforded a VA psychiatric 
examination (by a psychiatrist who has not 
seen the veteran before) to determine if 
has PTSD due to a service stressor or 
stressors or any other psychiatric 
disability that was incurred or aggravated 
in service.  The claims file must be made 
available to and reviewed by the examiner.  
The examination and the report thereof 
should be in accordance with DSM-IV.  
Following examination of the veteran, 
review of his pertinent medical history, 
and with consideration of sound medical 
principles, the examiner should identify 
all currently present acquired psychiatric 
disorders.  The examiner should set forth 
the complete rationale for all opinions 
expressed and conclusions reached in 
response to the requests outlined below:

(a) If PTSD is diagnosed, the examiner 
should identify the specific stressor(s) 
upon which the diagnosis is based.  
[Unless more information to the contrary 
is received pursuant to this remand, the 
examiner should note that it is not shown 
the veteran served in combat and that his 
other alleged stressors are unverifiable.  
(b) If PTSD is not diagnosed, the examiner 
should explain why the veteran does not 
meet the criteria for this diagnosis.  

(c) If the diagnosis is depression or 
dysthymic disorder, the examiner should 
review the record and provide an opinion 
whether it is at least as likely as not (a 
50% or better probability) that such 
depression or dysthymic disorder is 
related to an injury, disease, or event in 
service.  (d) The examiner should provide 
a similar opinion for any other 
psychiatric disorder diagnosed and explain 
the findings and symptoms underlying such 
diagnosis(es).

(e) If a personality disorder is 
diagnosed, the examiner should explain 
whether it affects, or is related to (and 
if so, in what manner and to what extent), 
any other diagnosed psychiatric disorder.

5.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his attorney the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The purpose of this remand is to comply with the Order of the 
Court endorsing the Joint Motion by the parties, and to be 
fully responsive to the arguments presented on the veteran's 
behalf.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board and by the 
Court for 


additional development or other appropriate action must be 
handled in an expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



